Ref: Development Team LeaderCaijun SunPer/ M. L. Valentine Memorandum of Understanding Joint-Venture Agreement Between FEMATA.com and ipowerUpSoftware, LLC SUB-LICENSE AND DISTRIBUTION AGREEMENT THIS SUB-LICENSE AND DISTRIBUTION AGREEMENT (this “Agreement”) is made and entered into effective as of the 30 th day of APRIL, 2007 (the “Effective Date”) by and between FEMATA.com a Tanzanian company (“FEMATA.com”) and ipowerUpSoftware, LLC, a Florida limited liability company (“ipowerUpSoftware, LLC”). And any and all addendum hereby attached. RECITALS WHEREAS, FEMATA.com is in the worldwide business of mining, manufacturing, producing and distributing natural commodity resources (ie. Gold, Diamonds, Cotton, Timber, etc.). While promulgating Union membership, Union products and Union solidarity. WHEREAS,ipowerUpSoftware, LLC is in the business of sub-licensing Star Link Investments, Inc's Application Server Provider (“ASP”) (a hereinafter further defined) concurrent license software (a hereinafter defined), and has been further authorized by Star Link Investments, Inc (a hereinafter defined) to customize the Star Link Investments, Inc software for the benefit of network marketing purposes andFEMATA.com’s stated purposes as provided by such rights being conferred herein. ipowerUpSoftware, LLC shall be supporting Union business network marketing and distribution services to miners and owners of internet communities and manufacturer’s products thru multi-level marketing e-commerceand the further mirrorSub-Licensing (a hereinafter defined) of Star Link Investments, Inc’s internet interface technology software for the benefit of distributors of FEMATA.com worldwide. WHEREAS, FEMATA.com desires to Sub-License said software from ipowerUpSoftware, LLC andtohave the software customized, implemented andmanaged by ipowerUpSoftware, LLC, which said softwarewill track the activity of the Network Distributors (as hereinafter defined) enrolling and facilitating the purchasing of certain mining, manufacturing, producing and distributing natural commodity resources (ie. Gold, Diamonds, Cotton, Timber, etc.) of FEMATA.com. WHEREAS, Furthermore, ipowerUpSoftware, LLC desires to deploy said Sub-LicenseASP software by providing general network marketing oversight and coordinated internet site developmentwith FEMATA.com’s management, and additionally provide back officesoftware interface services to FEMATA.com’s office and fulfillment center, as further provided and under the terms and conditions of this Agreement. NOW, THEREFORE, for and in consideration of the mutual promises and covenants contained herein, and for and in consideration of the sum of Ten Dollars ($10.00) and other good and valuable consideration, the receipt, adequacy and sufficiency of which are hereby conclusively acknowledged, the parties, intending to be legally bound hereby, expressly agree as follows: 1.Recitals.The foregoing recitals are true and correct and are hereby incorporated into this Agreement by this reference as though set forth herein at length. -1- 2.Definitions.In addition to the terms defined elsewhere in this Agreement, the following terms have the meanings indicated herein below, which meanings shall be equally applicable to both the singular and the plural forms of such terms: a)Affiliates. The term “Affiliates” shall mean and refer to a Person, and/or Corporation which is directly or indirectly owned or controlled by a party hereto, or which owns or controls such party, or which is in common control with such party.The term “control” shall mean the possession, directly or indirectly, through the ownership of securities, by contract, arrangement, understanding, relationship or otherwise, of the power to direct or cause the direction of management and policies of a Person and/or Corporation. b)Agreement. The term “Agreement” shall mean and refer to this Sub-License and Distribution Agreement, as the same, may from time to time be modified, amended, replaced, supplemented or extended, and including any andall exhibits and schedules amendments hereto. c)ASP.The term ASP shall mean and refer to an Application Server Provider (ASP) systemto manage internet commerce thru concurrent sub-licensing interfaces, for the benefit of miners, vendors, customers, visitors, manufacturers and network marketing participants andtheirdistributors and to track e- commerce technology thru proprietaryinternet source code licensed to ipowerUpSoftware, LLC (from Star Link Investments, Inc) and hereby Sub-Licensedto FEMATA.com by ipowerUpSoftware, LLC thru its marketing and licensing agreement with Star Link Investments, Inc, to further Sub-License and Mirror Sub-License the system to Network Distributors, whilepromoting, deploying, and protecting the proprietary heavy logic source code and licensing rights of Star Link Investments, Inc. d)Commitment Period.The term “Commitment Period” shall mean and refer to the period commencing on the Effective Date hereof and terminating on the ninety-ninth (99th) year anniversary of such Effective Date, unless otherwise extended by the mutual agreement of the Joint-Venture parties. e)Confidential Information.The term “Confidential Information” shall mean and refer to any and all specifications, samples, procedures, financial statements, technical information, lists of customers or potential customers or other proprietary business information or data, whether written or oral, tangible or intangible, that are disclosed, revealed or learned through or in connection with the business negotiations, dealings and business affairs contemplated herein between the parties hereto. f)Concurrent Software.The term “Concurrent Software” shall mean and refer tothe Software (as defined below) where all users/Persons are Sub-Licensedor Mirrored Sub-Licensed users of such Software, who shall access such Software thru remote access via the internet. Each user shall access such Concurrent Software at the ipowerUpSoftware, LLC ASP server using such user’s assigned VPN access code.
